Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto that the merchandise consists of cutlery sets, exported from Japan and that the merchandise, the facts and the law are similar in all material respects to the merchandise, the facts and the law in United, China é Glass Co, v. United States, 49 Oust. Ot. 407, Reap. Dec. 10346, Advance Treasury Decisions, Vol. 97, No. 41, page 51.
IT IS FURTHER STIPULATED AND AGREED that the record in Reap. Dec. 10346 be incorporated with the record in this case.
IT IS FURTHER STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the appeal for reappraisement enumerated in the attached Schedule of Oases, that, on the dates of exportation thereof to the United States, the market value or the price at which such or similar merchandise *492(cutlery sets) was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values net, packed.
IT IS FURTHER STIPULATED AND AGREED that as to any of the merchandise covered by the appeal for reappraisement enumerated in the attached Schedule of Oases which is included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, which is subject to appraisement under See. 402 of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938, that there was no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement enumerated in the attached Schedule of Cases may be deemed submitted for decision on the foregoing stipulation.
Upon the agreed facts, I find and hold export value, as that value is defined in section 402a (d) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved, and that such values were the invoice unit values, net, packed.
Judgment will issue accordingly.